DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendments filed on June 6, 2022. 
Claims 16-35 are currently pending and have been examined. 
This action is made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. KR10-2017-0076120, filed on June 15, 2017.
Response to Arguments
In the previous Office Action, it appears that the autofill function incorrectly labeled the inventor of the CA2928262 reference as “Pack T” in the PTO-892. The Examiner thanks the Applicant for identifying this issue; to avoid any further confusion, the CA2928262 reference will be referred to by the first listed inventor “Pack.”
The specification objection regarding paragraph [00153] is withdrawn due to amendment to the specification.
Applicant’s arguments, see reply page 11-13, filed June 6, 2022, with respect to the rejection(s) of claim(s) 16-35 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to compare and calibrate position information data with priority based on at least one of material of reflection strength of the sensed object, position of the robot, a state of external light, and a distance of the sensed object.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: A sensor module, a driver in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification “The sensor module 100 includes sensing components such as an ultrasound sensor 110, an infrared sensor 120, a lidar sensor 130, and a depth sensor 140, and a sensed-data analyzer 150 for analyzing sensed values.” [0042]; “The driver 300 may be configured for moving the robot 1000 and may include a wheel. The driver 300 moves the robot 1000 under control of the controller 900.” [0061] as performing the claimed function, respectively, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pack (CA-2928262) in view of Okamura (JP-2012089174 from IDS, English translation version used) and in further view of Ignatius (US-20150175178).
Regarding Claim 16, Pack discloses:
A robot, comprising: a sensor module configured to calculate height and position information of one or more objects using two or more sensors; (“The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging / depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc. In some implementations, the sensor system 400 includes ranging sonar sensors 410 (e.g., nine about a perimeter of the base 120), proximity cliff detectors 420, contact sensors 430, a laser scanner 440, one or more 3-D imaging/depth sensors 450, and an imaging sonar 460.” [00119])
Although Pack does not explicitly say the sensors calculate height and position information of objects, the disclosed sensors in Pack are used for gathering information about aspects of object within the robot’s environment, such aspects are height and position of objects in the environment (see at least “After a threshold period of time or a threshold amount of image data 1601, 1603 is accumulated in the cloud storage 1622, the cloud service 1620 may execute one of a variety of off-line methods to process the image data set 1603 into a dense 3-D map or model 1605 of the scene 10 (environment) and then simplify this dense 3-D map or model 1605 into a 2-D height map 1607, which can be a 2D-map with height data at each point (e.g., similar to a 2-D topographical map). In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data).” [00212]).
a driver configured to move the robot; (FIG. 1, drive system 200)
a map storage for storing a 3-dimensional map including the height and position information of the one or more objects calculated by the sensor module in a space in which the robot moves; and (“The laser scanner 440 scans an area about the robot 100 and the controller 500, using signals received from the laser scanner 440, creates an environment map or object map of the scanned area. The controller 500 may use the object map for navigation, obstacle detection, and obstacle avoidance. Moreover, the controller 500 may use sensory inputs from other sensors of the sensor system 400 for creating object map and/or for navigation.” [00131] and also (“This, in tum, allows the robot 100 to store the 2-D height map 1607 on local memory having a practical and cost-effective size as compared to the scalable memory space available to the cloud service 1620.” [00212])
The 2-D height map stored by Pack is equivalent to a 3-dimensional map as it has coordinates for all three dimensions of objects. See. at least. “In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data).” [00212].
a controller configured to: control the sensor module, the driver, and the map storage (FIG. 1, controller 500)
store the height and position information of the one or more objects into the 3- dimensional map using the global coordinates. (“In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data) […] This, in tum, allows the robot 100 to store the 2-D height map 1607 on local memory having a practical and cost-effective size as compared to the scalable memory space available to the cloud service 1620. The robot 100 receives the 2-D height map 1607 from the cloud 1620, which provides the robot 100 and associated controller 500 with navigational data for future work in the scene 10.” [00212], see also [00211])
wherein the two or more sensors include a lidar sensor and a depth sensor; and (“The sensor system may include at least one of a camera, a 3-D Imaging sensor, a sonar sensor, an ultrasonic sensor, LIDAR, LADAR, an optical sensor, and an infrared sensor.” [0025])
Pack discloses gathering environmental data from sensors mounted on the robot and creating a three-dimensional world map of the area. It could be obvious to convert from a sensor frame of reference to a world frame of reference. But, Pack does not explicitly disclose converting height and position information of sensed objects into global coordinates. However, Okamura explicitly discloses:
convert the height and position information of the one or more objects calculated by the sensor module into global coordinates, and (see at least “The data measured in the LRF 22 is expressed in a robot coordinate system with the mobile robot 10 as a reference (the position of the LRF 22 is the origin). On the other hand, the coordinates of the environment map are expressed in a world coordinate system based on the origin of the environment map. Therefore, the position of the measured point is converted from the robot coordinate system to the world coordinate system (homogeneous conversion).” [0040])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Pack to include the teachings of Okamura in order to create a three-dimensional map of the robot’s environment in world coordinates.
Neither Pack nor Okamura explicitly disclose wherein the controller is further configured to compare the position information of one object of the one or more objects sensed by the lidar sensor with the position information of the one object sensed by the depth sensor to obtain a comparison result, and when an error occurs based on the comparison result, the controller is configured to calibrate the position information with priority, wherein the priority depends on at least one of material of reflection strength of the sensed object, position of the robot, a state of external light, or a distance of the sensed object. However, Ignatius discloses:
wherein the controller is further configured to compare the position information of one object of the one or more objects sensed by the lidar sensor with the position information of the one object sensed by the depth sensor to obtain a comparison result, and (“Data fusion center 130 is also capable of comparing information from first sensor 110 with information from second sensor 120 and resolving any conflicts between the first sensor and the second senor.” [0028]) when an error occurs based on the comparison result, (“Data fusion center 130 is also configured to resolve conflicts between first sensor 110 and second sensor 120 arising when one sensor provides a first indication and the other sensor provides a contradictory indication.” [0012]) the controller is configured to calibrate the position information with priority, wherein the priority depends on at least one of material of reflection strength of the sensed object, position of the robot, a state of external light, or a distance of the sensed object. (“In some embodiments, priority between sensor types is determined based on a distance between fusion sensor arrangement 100 and the detected object. For example, priority is given to the RADAR sensor if the distance between fusion sensor arrangement 100 and the detected object is greater than 100 meters (m) and priority is given to the laser sensor if the distance is less than 100 m or less.” [0030], [0049])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura to include the teachings of Ignatius in order to resolve conflicts between sensors as taught by Ignatius [0012].
Regarding Claim 18, Pack discloses:
wherein the controller is further configured to calibrate the position information based on priorities of the lidar sensor and the depth sensor, or calibrate the position information based on a comparison result between a current 3-dimensional map and a previously stored 3-dimensional map in the map storage. (“The robot 100 may compare new image depth data with previous image depth data (e.g., the map 1700) and assign a confidence level of the location of the object 12 in the scene 10. The location confidence level of objects 12 within the scene 10 can time out after a threshold period of time. The sensor system 400 can update location confidence levels of each object 12 after each imaging cycle of the sensor system 400. In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10.” [00246])
The confidence level utilized in Pack is equivalent to “calibrating the position information” of the instant application.
Regarding Claim 19, Pack does not disclose calculating a variable for calibrating a sensing result and applying it to the position information to perform calibration. However, Okamura discloses:
calculate a variable for calibrating a sensing result of the determined one of the lidar sensor and the depth sensor, and apply the variable to the position information of the one object sensed by the determined one of the lidar sensor and the depth sensor to perform calibration thereof. (“The threshold for this outlier removal is a predetermined multiple of the average value of the distance between the conversion point and the reference point of each corresponding set obtained in the previous search (for example, Use the value obtained by summing the two times. Therefore, the threshold value for outlier removal obtained in the current search is used in the next search.” [0044] see also [0040-0043])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Pack with Okamura in order to accurately use environmental information when creating a 3-dimensional map in the face of sensor errors.
Neither Pack nor Okamura explicitly disclose comparing sensor information between the lidar sensor and the depth sensor and determining which sensor caused the error. However, Ignatius discloses:
wherein the controller is further configured to: determine one of the lidar sensor and the depth sensor as causing the error based on the comparison result; (“In some embodiments, the plausibility check is performed by tracking a location of the object. In some embodiments, a relative change in the location of the object with respect to time which exceeds a threshold value results in a determination that the detected object is implausible. When an implausible determination is made, data fusion center 130 considers information received from the other sensor to be more reliable.” [0028])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura with Ignatius in order to resolve conflicts between sensors as taught by Ignatius [0012].
Regarding Claim 20, neither Pack nor Okamura explicitly disclose prioritizing sensing results based on distances. However, Ignatius discloses:
wherein the controller is further configured to register object information by prioritizing between a sensing result of the depth sensor when the one object is within a first distance and a sensing result of the lidar sensor when the one object is beyond the first distance (“For example, priority is given to the RADAR sensor if the distance between fusion sensor arrangement 100 and the detected object is greater than 100 meters (m) and priority is given to the laser sensor if the distance is less than 100 m or less.” [0030], [0049])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura to include the teachings of Ignatius in order to resolve conflicts between sensors as taught by Ignatius [0012].

Claim(s) 17, 21, 25-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pack (CA-2928262) in view of Okamura (JP-2012089174) in view of Ignatius (US-20150175178), as applied to claim 16, and further in view of Hyung (US-20100161225).
Regarding Claim 17, Pack discloses:
wherein the controller is configured to combine the position information of the one object sensed by the lidar sensor having a predetermined height with the height and position information of the one object sensed by the depth sensor (“Data received from more than one sensor of the sensor system 400 can be aggregated or accumulated for providing a relatively higher level of confidence over any single sensor” [00248]) to generate the 3-dimensional map and store the 3-dimensional map into the map storage, wherein the map storage stores a plurality of 3-dimensional maps based on positions of the sensor module over time, and (“In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data) […] This, in tum, allows the robot 100 to store the 2-D height map 1607 on local memory having a practical and cost-effective size as compared to the scalable memory space available to the cloud service 1620. The robot 100 receives the 2-D height map 1607 from the cloud 1620, which provides the robot 100 and associated controller 500 with navigational data for future work in the scene 10.” [00212], see also [00211] and “The data set 1607, 1617 may include one or more texture maps, such as the 2-D height map 1607, extracted from the dense images 1611 and/or a terrain map 1607 representing features within the dense images 1611 of the scene 10.” [00235] and “By accumulating imaging data over time of the robot's surroundings…” [00137])
Pack discloses identifying occlusions and new objects, as well as movement of object in the scenes, see at least [00246]. But, Pack does not explicitly disclose removing this moving object from the 3-dimensional map. However, Hyung explicitly discloses:
wherein the controller is further configured to: select a moving object among the one or more objects stored in the map storage based on a sensing result of at least one of the lidar sensor or the depth sensor, and remove the moving object from the 3-dimensional map. (“Also, the control unit 18 removes a dynamic part from a static part, using the divided static map and dynamic map, to perform the SLAM process, and acquires a function to avoid or track dynamic objects using a tracking technology to be essentially embodied to perform the process.” [0064] and also “Subsequently, the control unit 18 builds map information only based on the static objects through the compensation for the dynamic environment to remove the dynamic part from the static part and localizes the mobile platform 10 with the improved SLAM (116).” [0075])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura to include the teachings of Hyung in order to in order to create a three-dimensional map of the robot’s environment that account for non-fixed objects.
Regarding Claim 21, Pack discloses:
wherein the two or more sensors includes an ultrasound sensor, (“The proximity sensors 410, 420 may be converging infrared (IR) emitter-sensor elements, sonar sensors, ultrasonic sensors, and/or imaging sensors (e.g., 3D depth map image sensors) that provide a signal to the controller 500 when an object is within a given range of the robot 100.” [00121]) wherein the controller is further configured to, when a previously stored object in the 3- dimensional map is not sensed within a predefined radius around the robot by the ultrasound sensor: (“For example, the imaging sensor 450, 450a, 450b may detect a new position 12' of the object 12 in the scene 10 while not detecting a mapped position of the object 12 in the scene 10.” […] In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10.” [00246])
Pack does not disclose identifying the previously stored object as a moving object and removing the object from the map. However, Hyung discloses:
identify the previously stored object as a moving object, and remove the moving object from the 3-dimensional map. (“Also, the control unit 18 removes a dynamic part from a static part, using the divided static map and dynamic map, to perform the SLAM process, and acquires a function to avoid or track dynamic objects using a tracking technology to be essentially embodied to perform the process.” [0064] and “Subsequently, the control unit 18 tracks the feature points extracted by the image processing unit 16 using the JPDAF (106). The JPDAF is the most typical method of tracking several dynamic objects.” [0072] and also “Subsequently, the control unit 18 builds map information only based on the static objects through the compensation for the dynamic environment to remove the dynamic part from the static part and localizes the mobile platform 10 with the improved SLAM (116).” [0075])
Hyung discloses continuously tracking dynamic objects and storing data related to the feature points of the dynamic objects. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura to include the teachings of Hyung in order to in order to create a three-dimensional map of the robot’s environment that account for non-fixed objects.
Regarding Claim 25, Pack discloses:
A method of identifying a moving object in a 3-dimensional space, the method comprising: calculating height information and position information of one or more objects using two or more sensors of a sensor module of a robot; (“The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but not limited to, proximity sensors, contact sensors, three-dimensional (3D) imaging / depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, LIDAR (Light Detection And Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), LADAR (Laser Detection and Ranging), etc.” [00119])
generating, by the controller, a 3-dimensional map including the height information and the position information of the of the one of more objects using the global coordinates; (“In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data) […] This, in tum, allows the robot 100 to store the 2-D height map 1607 on local memory having a practical and cost-effective size as compared to the scalable memory space available to the cloud service 1620. The robot 100 receives the 2-D height map 1607 from the cloud 1620, which provides the robot 100 and associated controller 500 with navigational data for future work in the scene 10.” [00212], see also [00211] and “The data set 1607, 1617 may include one or more texture maps, such as the 2-D height map 1607, extracted from the dense images 1611 and/or a terrain map 1607 representing features within the dense images 1611 of the scene 10.” [00235])
storing, by the controller, the 3-dimensional map into a map storage of the robot; (“In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data) […] “This, in tum, allows the robot 100 to store the 2-D height map 1607 on local memory having a practical and cost-effective size as compared to the scalable memory space available to the cloud service 1620.” [00235])
The 2-D height map stored by Pack is equivalent to a 3-dimensional map as it has coordinates for all three dimensions of objects. See. at least. “In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data).” [00212].
identifying a moving object among the one or more objects based on one or more sensing results sensed by the two or more sensors of the sensor module; and (“In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10.” [00246])
wherein the two or more sensors include a lidar sensor and a depth sensor; and (“The sensor system may include at least one of a camera, a 3-D Imaging sensor, a sonar sensor, an ultrasonic sensor, LIDAR, LADAR, an optical sensor, and an infrared sensor.” [0025])
Pack discloses gathering environmental data from sensors mounted on the robot and creating a three-dimensional world map of the area. It is obviously that this would involve converting from the sensor frame of reference to a world frame of reference. But, Pack does not explicitly disclose converting height and position information of sensed objects into global coordinates. Pack also discloses identifying occlusions and new objects, as well as movement of an object in the scenes, see at least [00246]. But, Pack does not explicitly disclose removing this moving object from the 3-dimensional map. However, Okamura explicitly discloses:
converting, by a controller of the robot, the height information and the position information of the one or more objects calculated by the sensor module into global coordinates; and (see at least “Here, if it is within a predetermined area centered on the coordinate point of each fixed object represented in the world coordinate system on the environment map, it is a fixed object, and if it is outside the area, it is a movable object. A plurality of points existing within a certain range after combining them on the map are merged to improve processing efficiency and treated as one point in the subsequent processing.” [0067]) 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Pack to include the teachings of Okamura in order to create a three-dimensional map of the robot’s environment in world coordinates.
Neither Pack nor Okamura explicitly disclose wherein the controller is further configured to compare the position information of one object of the one or more objects sensed by the lidar sensor with the position information of the one object sensed by the depth sensor to obtain a comparison result, and when an error occurs based on the comparison result, the controller is configured to calibrate the position information with priority, wherein the priority depends on at least one of material of reflection strength of the sensed object, position of the robot, a state of external light, or a distance of the sensed object. However, Ignatius discloses:
wherein the controller is further configured to compare the position information of one object of the one or more objects sensed by the lidar sensor with the position information of the one object sensed by the depth sensor to obtain a comparison result, and (“Data fusion center 130 is also capable of comparing information from first sensor 110 with information from second sensor 120 and resolving any conflicts between the first sensor and the second senor.” [0028]) when an error occurs based on the comparison result, (“Data fusion center 130 is also configured to resolve conflicts between first sensor 110 and second sensor 120 arising when one sensor provides a first indication and the other sensor provides a contradictory indication.” [0012]) the controller is configured to calibrate the position information with priority, wherein the priority depends on at least one of material of reflection strength of the sensed object, position of the robot, a state of external light, or a distance of the sensed object. (“In some embodiments, priority between sensor types is determined based on a distance between fusion sensor arrangement 100 and the detected object. For example, priority is given to the RADAR sensor if the distance between fusion sensor arrangement 100 and the detected object is greater than 100 meters (m) and priority is given to the laser sensor if the distance is less than 100 m or less.” [0030], [0049])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura to include the teachings of Ignatius in order to resolve conflicts between sensors as taught by Ignatius [0012].
Both Pack and Okamura do not explicitly disclose removing the movable object from the 3-dimensional map. However, Hyung discloses:
removing the moving object from the 3-dimensional map stored in the map storage, (“Also, the control unit 18 removes a dynamic part from a static part, using the divided static map and dynamic map, to perform the SLAM process, and acquires a function to avoid or track dynamic objects using a tracking technology to be essentially embodied to perform the process.” [0064] and also “Subsequently, the control unit 18 builds map information only based on the static objects through the compensation for the dynamic environment to remove the dynamic part from the static part and localizes the mobile platform 10 with the improved SLAM (116).” [0075])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack, Okamura and Ignatius to include the teachings of Hyung in order to in order to create a three-dimensional map of the robot’s environment that account for non-fixed objects.
Regarding Claim 26, Pack discloses:
wherein the generating and storing of the 3-dimensional map includes combining the position information of the one object sensed by the lidar sensor having a predetermined height with the height information and the position information of the one object sensed by the depth sensor (“Data received from more than one sensor of the sensor system 400 can be aggregated or accumulated for providing a relatively higher level of confidence over any single sensor” [00248]) to generate the 3-dimensional map and to store the 3- dimensional map into the map storage. (“In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data) […] This, in tum, allows the robot 100 to store the 2-D height map 1607 on local memory having a practical and cost-effective size as compared to the scalable memory space available to the cloud service 1620. The robot 100 receives the 2-D height map 1607 from the cloud 1620, which provides the robot 100 and associated controller 500 with navigational data for future work in the scene 10.” [00212], see also [00211] and “The data set 1607, 1617 may include one or more texture maps, such as the 2-D height map 1607, extracted from the dense images 1611 and/or a terrain map 1607 representing features within the dense images 1611 of the scene 10.” [00235])
Regarding Claim 27, Pack discloses:
wherein the map storage stores therein a plurality of 3-dimensional maps based on positions of the sensor module over time. (“In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data. Each X, Y coordinate may have one or more Z points (i.e., height data) […] This, in tum, allows the robot 100 to store the 2-D height map 1607 on local memory having a practical and cost-effective size as compared to the scalable memory space available to the cloud service 1620. The robot 100 receives the 2-D height map 1607 from the cloud 1620, which provides the robot 100 and associated controller 500 with navigational data for future work in the scene 10.” [00212], see also [00211] and “The data set 1607, 1617 may include one or more texture maps, such as the 2-D height map 1607, extracted from the dense images 1611 and/or a terrain map 1607 representing features within the dense images 1611 of the scene 10.” [00235] and “By accumulating imaging data over time of the robot's surroundings…” [00137])
Regarding Claim 28, Pack discloses:
wherein the storing of the 3‐dimensional map includes: calibrating, by the controller, the position information based on priorities of the lidar sensor and the depth sensor, or calibrating, by the controller, the position information based on a comparison result between a current 3‐ dimensional map and a previously stored 3‐dimensional map it the map storage. (“The robot 100 may compare new image depth data with previous image depth data (e.g., the map 1700) and assign a confidence level of the location of the object 12 in the scene 10. The location confidence level of objects 12 within the scene 10 can time out after a threshold period of time. The sensor system 400 can update location confidence levels of each object 12 after each imaging cycle of the sensor system 400. In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10.” [00246])
Regarding Claim 29, Pack does not disclose calculating a variable for calibrating a sensing result and applying it to the position information to perform calibration. However, Okamura discloses:
calculating, by the controller, a variable for calibrating a sensing result of the determined one of the lidar sensor and the depth sensor, and applying, by the controller, the variable to the position information of the one object sensed by the determined one of the lidar sensor and the depth sensor to perform calibration thereof. (“The threshold for this outlier removal is a predetermined multiple of the average value of the distance between the conversion point and the reference point of each corresponding set obtained in the previous search (for example, Use the value obtained by summing the two times. Therefore, the threshold value for outlier removal obtained in the current search is used in the next search.” [0044] see also [0040-0043])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Pack with Okamura in order to accurately use environmental information when creating a 3-dimensional map in the face of sensor errors.
Neither Pack nor Okamura explicitly disclose comparing sensor information between the lidar sensor and the depth sensor and, when errors are present, calibrating the position information based on priorities or calibrating the position information based on comparison between the current map and a stored map. However, Ignatius discloses:
wherein calibrating, by the controller, the position information includes: determining, by the controller, one of the lidar sensor and the depth sensor as causing the error based on the comparison result; (“In some embodiments, the plausibility check is performed by tracking a location of the object. In some embodiments, a relative change in the location of the object with respect to time which exceeds a threshold value results in a determination that the detected object is implausible. When an implausible determination is made, data fusion center 130 considers information received from the other sensor to be more reliable.” [0028])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura with Ignatius in order to resolve conflicts between sensors as taught by Ignatius [0012].
Regarding Claim 30, neither Pack, Okamura nor Hyung explicitly disclose prioritizing sensing results based on distances. However, Ignatius discloses:
wherein registering, by the controller, object information by prioritizing between a sensing result of the depth sensor when the one object is within a first distance and a sensing result of the lidar sensor when the one object is beyond the first distance (“For example, priority is given to the RADAR sensor if the distance between fusion sensor arrangement 100 and the detected object is greater than 100 meters (m) and priority is given to the laser sensor if the distance is less than 100 m or less.” [0030], [0049])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura to include the teachings of Ignatius in order to resolve conflicts between sensors as taught by Ignatius [0012].
Regarding Claim 31, Pack discloses:
wherein the two or more sensors includes an ultrasound sensor, (“The proximity sensors 410, 420 may be converging infrared (IR) emitter‐sensor elements, sonar sensors, ultrasonic sensors, and/or imaging sensors (e.g., 3D depth map image sensors) that provide a signal to the controller 500 when an object is within a given range of the robot 100.” [00121]) wherein, when a previously stored object in the 3‐ dimensional map is not sensed within a predefined radius around the robot by the ultrasound sensor, (“For example, the imaging sensor 450, 450a, 450b may detect a new position 12' of the object 12 in the scene 10 while not detecting a mapped position of the object 12 in the scene 10.” […] In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10.” [00246])
Pack does not disclose identifying the previously stored object as a moving object and removing the object from the map. However, Hyung discloses:
identify the previously stored object as a moving object, and remove the moving object from the 3‐dimensional map. (“Also, the control unit 18 removes a dynamic part from a static part, using the divided static map and dynamic map, to perform the SLAM process, and acquires a function to avoid or track dynamic objects using a tracking technology to be essentially embodied to perform the process.” [0064] and “Subsequently, the control unit 18 tracks the feature points extracted by the image processing unit 16 using the JPDAF (106). The JPDAF is the most typical method of tracking several dynamic objects.” [0072] and also “Subsequently, the control unit 18 builds map information only based on the static objects through the compensation for the dynamic environment to remove the dynamic part from the static part and localizes the mobile platform 10 with the improved SLAM (116).” [0075])
Hyung discloses continuously tracking dynamic objects and storing data related to the feature points of the dynamic objects. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura to include the teachings of Hyung in order to in order to create a three-dimensional map of the robot’s environment that account for non-fixed objects.

Claim(s) 22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pack (CA-2928262) in view of Okamura (JP-2012089174) in view of Ignatius (US-20150175178) and further in view of Hyung (US-20100161225), as applied to claim 25, and further in view of Benson (CA-2824606).
Regarding Claim 22, Neither Pack, Okamura, Ignatius nor Hyung explicitly disclose using an ultrasound sensor to identify object in a region where the depth sensor does not sense any object. However, Benson discloses:
wherein the ultrasound sensor is configured to identify another object in a region in which the depth sensor does not sense any object. (“The dead zone sensor may include at least one of a volumetric point cloud imaging device, a sonar sensor, a camera, an ultrasonic sensor, LIDAR, LADAR, an optical sensor, and an infrared sensor. The detection field of the dead zone sensor may envelope a volume of space undetectable by the volumetric point cloud imaging device (i.e., a dead zone).” [0018])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack, Okamura, Ignatius and Hyung to include the teachings of Benson in order to use accurate sensor information based on resolution distance when creating a 3-dimensional map.
Regarding Claim 32, Neither Pack, Okamura, Ignatius nor Hyung explicitly disclose using an ultrasound sensor to identify object in a region where the depth sensor does not sense any object. However, Benson discloses:
identifying, by the ultrasound sensor, another object in a region in which the depth sensor does not sense any object. (“The dead zone sensor may include at least one of a volumetric point cloud imaging device, a sonar sensor, a camera, an ultrasonic sensor, LIDAR, LADAR, an optical sensor, and an infrared sensor. The detection field of the dead zone sensor may envelope a volume of space undetectable by the volumetric point cloud imaging device (i.e., a dead zone).” [0018])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack, Okamura, Ignatius and Hyung to include the teachings of Benson in order to use accurate sensor information based on resolution distance when creating a 3-dimensional map.

Claim(s) 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pack (CA-2928262) in view of Benson (CA-2824606) in view of Ignatius (US-20150175178).
Regarding Claim 33, Pack discloses:
A method of identifying a moving object in a 3-dimensional space, the method comprising: calculating a first lidar sensor map reflecting position information of one or more objects sensed by a lidar sensor of a sensor module of a robot; (In some examples, the laser scanner 440 is a scanning LIDAR, which may use a laser that quickly scans an area in one dimension, as a "main" scan line, and a time-of flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning). In order to generate a three-dimensional map, the LIDAR can perform an "auxiliary" scan in a second direction (for example, by "nodding" the scanner).” [00132])
calculating a depth sensor map reflecting height information and position information of the one or more objects sensed by a depth sensor of the sensor module; (“The proximity sensors 410, 420 may be converging infrared (IR) emitter-sensor elements, sonar sensors, ultrasonic sensors, and/or imaging sensors (e.g., 3D depth map image sensors) that provide a signal to the controller 500 when an object is within a given range of the robot 100.” [00121] and at least “After a threshold period of time or a threshold amount of image data 1601, 1603 is accumulated in the cloud storage 1622, the cloud service 1620 may execute one of a variety of off-line methods to process the image data set 1603 into a dense 3-D map or model 1605 of the scene 10 (environment) and then simplify this dense 3-D map or model 1605 into a 2-D height map 1607, which can be a 2D-map with height data at each point (e.g., similar to a 2-D topographical map). In some examples, the 2-D height map 1607 is a topographical map having X and Y coordinates with Z data.” [00212])
calculating a second lidar sensor map reflecting additional position information of the one or more objects sensed by the lidar sensor; (In some examples, the laser scanner 440 is a scanning LIDAR, which may use a laser that quickly scans an area in one dimension, as a "main" scan line, and a time-of flight imaging element that uses a phase difference or similar technique to assign a depth to each pixel generated in the line (returning a two dimensional depth line in the plane of scanning). In order to generate a three-dimensional map, the LIDAR can perform an "auxiliary" scan in a second direction (for example, by "nodding" the scanner).” [00132])
Pack does not explicitly disclose calculating a second lidar sensor map, however it repeatedly discloses that the robot is capable of gathering multiple sets of sensor data over time. For instance, see “By accumulating imaging data over time of the robot's surroundings…” [00137]. This leads one to believe that Pack is capable of gathering multiple data sets from the LIDAR sensor (i.e. a second LIDAR sensor map).
comparing, by a controller of the robot, the first lidar sensor map and the second lidar sensor map with each other to provide a comparison result; calculating a position of a removed object from the one or more objects based on the comparison result; (“The robot 100 may compare new image depth data with previous image depth data (e.g., the map 1700) and assign a confidence level of the location of the object 12 in the scene 10. The location confidence level of objects 12 within the scene 10 can time out after a threshold period of time. The sensor system 400 can update location confidence levels of each object 12 after each imaging cycle of the sensor system 400. In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10.” [00246])
Pack does not explicitly disclose comparing exclusively lidar sensor maps. However, Pack, does disclose comparing new image depth data with previous image depth data (i.e. the map 1700) as a whole. This whole map would include data from the lidar sensors, so the comparison of whole map leads to a comparison of new lidar sensor map data to previously gathered lidar sensor map data.
identifying the calculated position in the depth sensor map; and (“In some examples, a detected new occlusion 16 (e.g., a missing object 12 from the occupancy map 1700) within an occlusion detection period (e.g., less than ten seconds), may signify a "live" object 12 (e.g., a moving object 12) in the scene 10.” [00246])
Pack discloses identifying occlusions and new objects, as well as movement of object in the scenes, see at least [00246]. But, Pack does not explicitly disclose updating the depth sensor map by removing the moving object from the 3-dimensional map. However, Benson discloses:
updating, by the controller, the depth sensor map using the height information corresponding to the calculated position of the removed object in the depth sensor map. (“The controller 500 may use the imaging sensor 450 (e.g., a depth map sensor) when constructing a 3D map of the surface of and object 12 to fill in holes from depth discontinuities and to anchor a metric scale of a 3D model.” [00154], see also [00149].
Benson does not explicitly disclose updating the depth sensor map using height information corresponding to the previously calculated position of the removed object from the information gathered from the lidar sensor(s), however it does disclose using a multitude of sensors for object detection which provides a more robust sensor system that each can overcome the short comings of other sensors in the system.  It further discloses using additional sensors when constructing the map to correct issues with discontinuities from already gathered sensor data. This implies that the various sensor maps are updated with information for additional sensor maps in order to prevent discontinuities or errors in the final map. See at least [0018, 0087, 00157-00158]) 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Pack to include the teachings of Benson in order to in order to create a three-dimensional map of the robot’s environment that is void of errors and discontinuities due to sensor data gathering shortcomings.
Neither Pack nor Okamura explicitly disclose wherein the controller is further configured to compare the position information of one object of the one or more objects sensed by the lidar sensor with the position information of the one object sensed by the depth sensor to obtain a comparison result, and when an error occurs based on the comparison result, the controller is configured to calibrate the position information with priority, wherein the priority depends on at least one of material of reflection strength of the sensed object, position of the robot, a state of external light, or a distance of the sensed object. However, Ignatius discloses:
wherein comparing, by the controller, the position information of one object of the one or more objects sensed by the lidar sensor with the position information of the one object sensed by the depth sensor to obtain a comparison result, and (“Data fusion center 130 is also capable of comparing information from first sensor 110 with information from second sensor 120 and resolving any conflicts between the first sensor and the second senor.” [0028]) when an error occurs based on the comparison result, (“Data fusion center 130 is also configured to resolve conflicts between first sensor 110 and second sensor 120 arising when one sensor provides a first indication and the other sensor provides a contradictory indication.” [0012]) the controller is configured to calibrate the position information with priority, wherein the priority depends on at least one of material of reflection strength of the sensed object, position of the robot, a state of external light, or a distance of the sensed object. (“In some embodiments, priority between sensor types is determined based on a distance between fusion sensor arrangement 100 and the detected object. For example, priority is given to the RADAR sensor if the distance between fusion sensor arrangement 100 and the detected object is greater than 100 meters (m) and priority is given to the laser sensor if the distance is less than 100 m or less.” [0030], [0049])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Pack and Okamura to include the teachings of Ignatius in order to resolve conflicts between sensors as taught by Ignatius [0012].
Regarding Claim 34, Pack does not explicitly disclose prioritizing sensing results based on distances. However, Benson discloses:
wherein the method further comprises, when the height information of the removed object does not correspond to a height at which the lidar sensor senses the removed object, maintaining, by the controller, the position of the removed object in the depth sensor map. (“The controller may suspend cessation of use of the received point cloud signals upon determining the presence of an object in the volume of space undetectable by the volumetric point cloud imaging device based on the received detection signals from the dead zone sensor.” [0012]
Benson does not explicitly disclose maintaining the position of the removed object if there are height discrepancies between multiple sensors information. However, it does disclose suspending use of received sensor data if the system determines that an object is in and undetectable area of the sensor (see at least [0012]). The suspension of use of new sensor data is equivalent to maintaining the position of the removed object, as suspending the gathering of new data from this sensor causes the map to maintain all positions of currently scanned objects. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Pack to include the teachings of Benson in order to accurately map the environmental information in the presence of sensor discrepancies or conflicting sensor information.)
Regarding Claim 35, Pack discloses:
wherein the two or more sensors includes an ultrasound sensor, and (“The sensor system may include at least one of a camera, a 3-D Imaging sensor, a sonar sensor, an ultrasonic sensor, LIDAR, LADAR, an optical sensor, and an infrared sensor.” [0025])
Pack does not explicitly disclose prioritizing sensing results based on distances. However, Benson discloses:
wherein the method further comprises identifying, by the ultrasound sensor, an object in a region outside a field of view of the depth sensor. (“Referring again to FIG. 10A, the first and second 3-D image sensors 450a, 450b can be used to improve mapping of the robot's environment to create a robot map, as the first 3-D image sensor 450a can be used to map out nearby objects and the second 3-D image sensor 450b can be used to map out distant objects.” [00158]). Thus, each sensor here is prioritized by its accuracy and ability. 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Pack to include the teachings of Benson in order to use accurate environmental information when creating a 3-dimensional map.
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664